Case 1:19-cr-00173-LMB Document 25 Filed 05/21/19 Page 1 of 1 PageID# 72




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                           Alexandria Division


 United States ofAmerica

                         V.
                                                                 Case No. 1:19MJ135

 DREWIMPARATO,

                              Defendant.



                                                ORDER


        Upon the motion of the United States, by and through its attorneys, and the defendant,

DREW IMPARATO, by and through his attomey, and finding in accordance with 18 U.S.C.§

3161,for the reasons stated in the Consent Motion to Extend Time for Indictment,that the ends of

justice served by granting the extension outweigh the best interests ofthe public and the defendant

in a speedy trial, it is hereby,

        ORDERED that the time period for indicting the defendant be and is hereby extended up

to and including June 6, 2019. Accordingly, the delay resulting from the pending motion for

extension shall be excluded in computing the time within which an indictment must be filed.



Date: /Keu.
                 a, Virginia
        Alexandria, Virsinia'
                                                                            /s/
                                                             Leonie M. Brinkema
                                                             United States District Judge
